IN THE UNITED STATES DISTRIC'I` COURT
FOR THE DISTRICT OF MARYLAND

:':

UNITED STATES OF AMERICA *
v. ` ”' CRIM]NAL NO. JKB-11-0367
QUINNARD SHULER, "‘
Defendant "’*
s a a * a * a a sc a k a

MEMORANDUM AND ORDER

Pending before the Court is Defendant Quinnard Shuler’s motion for reduction of sentence
pursuant to 1`8 U.S.C. § 3582(0)(2) and Arnendment 782 to the United States Sentencing
Guidelines. (ECF No. 231.) The Government opposes the motion saying it_is, in reality, a motion
for reconsideration of an earlier unsuccessful motion under the same authority and, therefore, a
jurisdictional bar prevents this Court’s consideration of it. (ECF No. 233.) Shuler’s reply (ECF
No. 234) is, however, persuasive, and the Court will grant the motion. Shuler’s motion relies upon
the case ofHughes v. United States, 13 8 S. Ct. 1765 (2018), which provided a broad interpretation
of § 3582(c)(2)’s phrase “relied upon” in relation to a sentencing court’s use of the Sentencing
Guidelines in the context of a guilty plea under F ederal Rule of Criminal Procedure ll(c)(l)(C).
The Court notes that thel earlier denial of Shuler’s Amend_rnent 782 motion Was premised upon
authority abrogated by Hughes. It would be anomalous for this Court to be barred from
consideration of such recent, dispositive precedent, and the Court concludes that whatever bar may
exist to consideration of a second motion under § 3 582(c)(2) in other circumstances does not apply
in the circumstances faced by this Court in the instant matter. Moreover, the Court notes the Fourth

Circuit no longer subscribes to the notion that a successive § 3582(0)(2) motion is jurisdictionally

barred; instead, the Circuit Court now “understand[s] this prohibition to be non-jurisdictional, and
thus waived when the government fail[s] to assert it” in the district court. United States v. May,
855 F.3d 271, 274 (4th Cir. 2017). Finally, the Court is unable to tind any instance within the
Fourth Circuit where the Government has asserted, much less successfully defeated, a post-Hughes
successive motion under Amendment 782 in the context of a “C” plea on the basis of a supposed
jurisdictional or nonjurisdictional bar. The Government has offered no opposition on the merits
Accordingly, the Court GRANTS the motion (ECF No. 231) and will enter an amended

judgment by separate order.

DATED this ZL day Oprril, 2019.

BY THE COURT:

[)W ¢/. ice

James K. Bredar
Chief Judge

 

